t c memo united_states tax_court stewart l welch and patricia a welch petitioners v commissioner of internal revenue respondent docket no filed date keith howard johnson for petitioner monica j miller for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determinations as to their and federal income taxes respondent determined that petitioners were liable for the following deficiencies - - accuracy-related_penalties under sec_6662 and fraud penalties under and a years deficiencies sec_6662 a sec_6663 dollar_figure dollar_figure dollar_figure big_number 4al big_number big_number big_number following respondent’s concession in answer that petitioners are not liable for the fraud penalties under sec_6663 and respondent’s allegation in answer that petitioners are liable for the accuracy-related_penalties under sec_6662 as to the entire deficiencies we decide primarily whether petitioners underreported their sole-proprietorship gross_receipts by dollar_figure dollar_figure and dollar_figure we hold they did we decide secondly whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold they are liable only for the amounts determined under sec_6662 in the notice_of_deficiency findings_of_fact some facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded respondent’s allegation in answer as to the increased liability under sec_6662 relates solely to the unreported gross_receipts - - incorporated herein by this reference when the petition was filed petitioners resided in jacksonville florida during the relevant years petitioners were married and filed joint federal_income_tax returns their through returns reported total income of dollar_figure for a loss of dollar_figure for and total income of dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively as to those returns only the and returns reported wage income the respective returns for and reported that patricia a welch ms welch had received wages of dollar_figure and dollar_figure no wage income was reported for stewart l welch mr welch beginning in mr welch’s only source_of_income but for the business rental and gambling activities discussed below was worker’s compensation payments which he received through mr welch received in a dollar_figure settlement payment as part of those worker’s compensation payments petitioners’ primary source_of_income during the subject years was a cash sales business business that they operated at various flea market booths petitioners began operating the business in and both of them worked full-time in the business after petitioners’ and federal_income_tax returns reported the business’ gross_income as dollar_figure dollar_figure and dollar_figure respectively and its profit as dollar_figure dollar_figure and dollar_figure respectively petitioners’ only q4e- other items of reported gross_income during those three years were net rental income of dollar_figure and dollar_figure in and respectively and gambling winnings of dollar_figure in petitioners purchased a home in for dollar_figure and lived there during the relevant time the home’s monthly mortgage payments were dollar_figure in dollar_figure in and dollar_figure in petitioners also owned a rental property the rental property’s monthly mortgage payment is not disclosed in the record interest payments on the rental property’s mortgage totaled dollar_figure in dollar_figure in and dollar_figure in petitioners were sometimes assisted in the business by their two sons who worked for the business without pay one son robert ruth mr ruth was born in and lived with petitioners through the first part of paying little of the household’s expenses mr ruth earned little income in and and earned dollar_figure in petitioners purchased a mustang for mr ruth in the mustang’s monthly payment was dollar_figure and the related monthly insurance payment was approximately dollar_figure petitioners also owned and made payments on four other vehicles to wit a ford bronco a ford econoline van a ford bronco and a chevy van the respective monthly payments on these vehicles were dollar_figure dollar_figure dollar_figure and dollar_figure - - petitioners purchased the ford bronco for mr ruth in making a dollar_figure cash down payment mr ruth received a dollar_figure settlement payment in petitioners used this payment mainly if not entirely for their business in or about date mr welch deposited dollar_figure of his dollar_figure settlement into his brokerage account and immediately thereafter started to withdraw and spend those funds by an insignificant amount of the dollar_figure remained in the account opinion unreported income during respondent’s examination of the subject years respondent applied the cash_expenditures_method to determine that the business’ gross_receipts should be increased by dollar_figure dollar_figure and dollar_figure respectively petitioners bear the burden of proving this determination wrong rule a 290_us_111 the right of respondent to use the cash_expenditures_method to recompute income is well settled 319_us_503 the notice_of_deficiency was issued on date where as here respondent’s examination was commenced before date sec_7491 does not operate to shift the burden_of_proof to the commissioner regarding the deficiencies nor does sec_7491 place on the commissioner the burden of production respecting the penalties internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 298_f2d_784 3d cir affg in part tcmemo_1960_160 under that method the excess of a taxpayer’s cash expenditures during a taxable_period over his or her known sources of income for that period is taxable_income unless the taxpayer establishes that the expenditures were made from a nontaxable source of funds 85_tc_927 petitioners contend that the excess expenditures are attributable to two nontaxable sources of funds ie cash on hand as of date and loans and gifts from family members as to the first source petitioners argue that they had a cash hoard of approximately dollar_figure as of date petitioners contend that this hoard remained from the settlements received in by messrs welch and ruth we are unpersuaded that this is so instead the totality of the evidence establishes that little if any of the settlement funds remained as of date whereas petitioners testified to the contrary we find that testimony uncorroborated and questionable and decline to rely on it 115_tc_43 see also 533_f2d_959 5th cir affg ash v commissioner tcmemo_1974_219 nor does the record persuade us that petitioners received the alleged loans and gifts from family members in light of the - j- record as a whole we find that no such loans or gifts were made to petitioners we sustain respondent’s determination of unreported income accuracy-related_penalties sec_6662 and b imposes an accuracy-related_penalty equal to percent of an underpayment_of_tax attributable to negligence or disregard of rules or regulations as to the portion of the accuracy-related_penalties determined in the notice_of_deficiency petitioners bear the burden of proving that determination wrong rule a 58_tc_757 respondent concedes that he bears the burden of proving the correctness of the accuracy-related_penalties alleged in answer negligence includes a failure to attempt reasonably to comply with the code and disregard includes a careless reckless or intentional disregard sec_6662 an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s reasonable_cause and good_faith see sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 469_us_241 see also neonatology associates p a vv commissioner supra pincite --- - we hold that petitioners are liable for the accuracy-related_penalties determined in the notice_of_deficiency petitioners have failed to establish that any of the related underpayments were not due to their negligence or disregard of rules or regulations as to the accuracy-related_penalties alleged in answer however we hold for petitioners respondent has not met his burden_of_proof with respect to those amounts e g sproul v commissioner tcmemo_1995_207 whereas respondent in brief recognizes that he bears the burden as to those amounts respondent concludes erroneously that petitioners are liable for the accuracy-related_penalties alleged in answer because they have failed to disprove their liability for such amounts respondent states petitioners underreported their income for and though their returns were prepared by a tax service petitioners did not present any evidence as to their return preparer’s qualifications or to show that the underreporting was due to any act of their returns preparer or reliance upon his advice moreover they have introduced no evidence which could serve as a basis for the court to find that there was reasonable_cause for their underreporting accordingly petitioners should be held liable for the accuracy-related_penalty for sic and respectively all arguments of the parties not discussed herein have been considered and rejected as meritless accordingly decision will be entered under rule
